                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


 MIDWEST NEUROSURGEONS, LLC,                   )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )            No. 1:19-cv-00096-AGF
                                               )
 DAVID OVERTURF,                               )
                                               )
                                               )
               Defendant.                      )


                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion to remand this case to the

state court in which it was filed. ECF No. 6. For the reasons set forth below, the motion

will be granted.

                                     BACKGROUND

       Plaintiff originally filed this action in the Circuit Court for the City of St. Louis on

February 28, 2019, alleging breach of contract and suit on account and seeking $65,080

in unpaid medical bills owed by Defendant. Defendant was served in that action on

April 10 and removed it to this Court on June 13, 2019, under 28 U.S.C. § 1446, asserting

diversity jurisdiction. Although Defendant denies owing the amount Plaintiff seeks, he

contends that the $75,000 amount in controversy is met based on a lien notice previously

provided by Plaintiff in the amount of $113,151.

       Plaintiff contends that Defendant’s notice of removal was untimely and that the

lien document, which issued in January 2017, is not sufficient to establish the amount in
controversy. Defendant asserts that the basis for removal was not immediately

ascertainable from the complaint and required investigation by counsel of complex

proceedings related to Defendant’s worker’s compensation claim and Illinois Medicaid.

Defendant further states that he will agree to remand if Plaintiff agrees to reduce the

amount owed.

       In reply, Plaintiff filed a supplement in the form of an unpublished order in a

similar case in this district where the Court granted remand on similar facts. Midwest

Neurosurgeons, LLC, et al. v. Leek, Case No. 1:19-CV-00091-SNLJ, ECF No. 10 (E.D.

Mo. Sept. 6, 2019) (finding lien notices of $175,000 insufficient to establish the amount

in controversy where petition sought only $34,427).

                                      DISCUSSION

       When removing a case from state to federal court, the movant must demonstrate

by a preponderance of the evidence that the amount in controversy exceeds $75,000. Bell

v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009). Though Defendant claims that the

contract provided with Plaintiff’s petition only established a debt of $3,591, he

simultaneously claims that, “based upon other pending cases with this Plaintiff and their

attorneys … Plaintiff will seek more than $75,000 in recovery.” ECF No. 9 ¶ 20.

Defendant fails to allege what the actual amount in controversy may be if not the $65,080

sought by Plaintiff. Notably absent from Defendant’s argument is any assertion or

accompanying evidence of additional contractual charges that could conceivably push the

alleged debt over the threshold. Rather, Defendant offers unrelated substantive defenses

to the underlying petition and the assertion that he owes only $3,591.

                                             2
       In support of his argument that the amount in controversy is met, Defendant relies

entirely upon the prior lien notice for $113,151. But he does not assert that the lien

notice in any way reflects his potential liability. In the complaint, Plaintiff seeks only to

recover based on the alleged unpaid invoices, and there is nothing indicating that Plaintiff

is seeking to enforce any lien that might once have been asserted against any worker’s

compensation recovery. As such, on this record, Defendant has not established by a

preponderance of the evidence that the actual amount in controversy exceeds $75,000.

Midwest Neurosurgeons, LLC. v. Leek, at 2.

       The Court also agrees with Plaintiff that Defendant’s removal is untimely. The

removal statute requires a defendant to file a notice of removal within thirty days after

service. 28 U.S.C. §1446 (b)(1) (“The notice of removal of a civil action or proceeding

shall be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based…”). This limit is mandatory and strictly construed in

favor of state court jurisdiction. Bachman v. A.G. Edwards, Inc., 4:09CV00057 ERW,

2009 WL 2182345, at *3 (E.D. Mo. July 22, 2009). If a defendant fails to timely file a

notice of removal, the defendant's right to remove is foreclosed. Id. Strictly construing

the removal rules promotes expedited identification of the proper tribunal. Id. See also,

Branch v. Wheaton Van Lines, Inc., 4:14-CV-01735-AGF, 2014 WL 6461372, at *2

(E.D. Mo. Nov. 17, 2014) (noting that federal courts must strictly construe the amount in

controversy requirement, as its underlying purpose is to limit the federal courts’ diversity

caseload).

                                              3
       There are some exceptions to the thirty-day filing limit. If the initial pleading does

not clearly reflect that the case is removable, then the thirty-day period does not begin to

run until the defendant receives papers from which removability may be ascertained. 28

U.S.C. § 1446(b)(3) states:

          Except as provided in subsection (c), if the case stated by the initial
          pleading is not removable, a notice of removal may be filed within thirty
          days after receipt by the defendant, through service or otherwise, of a
          copy of an amended pleading, motion, order or other paper from which it
          may first be ascertained that the case is one which is or has become
          removable.

28 U.S.C. § 1446(b)(3). This section provides an exception for the thirty-day time when

“other papers” later received suggest that the amount in controversy may actually be

greater than alleged in a plaintiff’s complaint. See In re Willis, 228 F.3d 896, 897 & n.1

(8th Cir. 2000) (noting that “the notice of removal may be filed within thirty days of

when the defendant first discovers the case is removable”). This exception has two

requirements: “[f]irst, the document must be an ‘amended motion, pleading or other

paper,’” and, second, “the defendant must ascertain that the case is or was removable –

for the first time – from that document.” Erhart v. Bayer, Corp.. 4:17-CV-1996-SNLJ,

2017 WL 4280635, at *2 (E.D. Mo. Sept. 27, 2017).

       Defendant contends that removal here was timely because the basis for removal

could not be ascertained from the complaint or within the thirty-day time period. He

claims that defense counsel had to research complex state law issues, and that Defendant

timely removed the case after counsel ascertained the basis for the removal. The “other

paper” on which he relies is the lien notice.


                                                4
       It is questionable whether the lien notice upon which Defendant relies qualifies as

an “other paper” within the meaning of the removal statute. See Dhal v. R.J. Reynolds

Tobacco Co., 478 F.3d 965, 969 (8th Cir. 2007) (noting that amended pleadings, motions,

orders or other papers “each might introduce a new element into the case which could

affect jurisdiction” and are typically “produced in the course of litigating an individual

case”). Here, the lien notice is not a document involved in the case, and Plaintiff does not

purport to seek enforcement of any lien that Plaintiff might have claimed against the

Defendant at some point in the past. Plaintiff itself concedes that the lien is “stale.”

Thus, as previously discussed, the lien notice does not establish that the amount in

controversy is other than as stated in Plaintiff’s compliant.

       But even if the lien notice could qualify as an “other paper,” the thirty-day time

limit for removal would still begin upon receipt of the complaint because Defendant had

all the necessary knowledge to ascertain the propriety of removal as of January 2017.

See, e.g., McHugh v. Physicians Health Plan of Greater St. Louis, Inc., 953 F. Supp. 296,

300 (E.D. Mo. 1997) (observing that defendants must undertake diligent efforts to

ascertain removability and remove at the earliest available opportunity once jurisdictional

sufficiently is established); Williams v. Safeco Ins. Co. of Am., 74 F. Supp.2d 925, 928-29

(W.D. Mo. 1999) (stating that the thirty-day deadline begins to run upon defendant’s

actual knowledge of the amount in controversy). Plaintiff asserts that Defendant had

notice of the lien in early 2017, and Defendant does not contend otherwise. The notice

itself, dated January 20, 2017, indicates that it was mailed to both Defendant and his

counsel in this matter. As such, Defendant’s notice of removal is also untimely.

                                              5
       Because Defendant has failed to show by preponderance of evidence that the

amount in controversy exceeds $75,000 and the removal was also untimely, Plaintiff’s

motion to remand will be granted.

       Attorney Fees

       Plaintiff also requests attorney fees, costs, and expenses in connection with

removal and remand insofar as Defendant removed the case 61 days late and with no

colorable legal basis to do so. Defendant responds that he acted in good faith, so the

Court should exercise its discretion in his favor. Neither party cites current precedent on

the issue.

       The appropriate test for awarding attorney fees recognizes the need to deter

removals sought for the purpose of prolonging litigation or imposing costs on the other

party while not undermining the right to remove as a general matter. Martin v. Franklin

Capital Corp., 546 U.S. 132, 140 (2005). “This Court has discretion under the statute

whether to award costs and expenses where ‘the removing party lack[s] an objectively

reasonable basis for seeking removal.’” Id. at 141. “In determining whether the

removing party lacked an objectively reasonable basis for seeking removal, the Court

“does not consider the removing defendant’s motive” but instead “must consider the

objective merits of removal at the time of removal.” Convent Corp. v. City of North

Little Rock, Ark., 784 F.3d 479, 483 (8th Cir. 2015). “In applying this rule, district courts

retain discretion to consider whether unusual circumstances warrant a departure from the

rule in a given case.” Martin, 546 U.S. at 141. “When a court exercises its discretion in



                                              6
this manner, however, its reasons for departing from the general rule should be faithful to

the purposes of awarding fees under § 1447(c).” Id.

       After careful consideration, the Court declines to award fees in this case. Though

Defendant’s removal was untimely and unfounded, in light of Plaintiff’s delay in filing

suit and the underlying administrative complications described in Defendant’s filings

(e.g., a workers compensation claim, payments to Plaintiff from Illinois Medicaid, and

questions of balance billing), the Court finds that the circumstances warranting fee-

shifting as a deterrent are not present here.

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to remand is GRANTED.

ECF No. 6. The Clerk of the Court will remand the case to the Circuit Court for the City

of St. Louis.

       IT IS FURTHER ORDERED that any pending motions are denied as moot and

without prejudice to refiling in state court.

                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
Dated this 17th day of December, 2019.




                                                7
